IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-11216
                             Summary Calendar



                       UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                  versus

                           RANDY LEE HADDERTON,

                                              Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:94-CR-15-1-C
                        --------------------
                          February 26, 2001

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Randy Lee Hadderton, federal prisoner # 25439-007, appeals the

district court’s denial of relief on his “Petition for Relief from

Judgment,” which challenged his conviction and sentence and was

purportedly brought under FED. R. CIV. P. 60(b) or 28 U.S.C. § 2241.

He asserts that because he was denied relief on his original motion

to vacate his sentence under 28 U.S.C. § 2255 and because this

court denied him leave to file a second or successive § 2255

motion,   this    remedy   is   inadequate   and   ineffective   and   his

“petition” in the district court should be reviewed as a Rule 60(b)

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11216
                                 -2-

motion, a § 2241 petition, or a petition for a writ of error coram

nobis.   He is not entitled to review on any of these grounds.   See

Pack v. Yusuff, 218 F.3d 448, 451-52 (5th Cir. 2000); United States

v. Rich, 141 F.3d 550, 551-53 (5th Cir. 1998), cert. denied, 526

U.S. 1011 (1999); United States v. Hatten, 167 F.3d 884, 887 n.6

(5th Cir. 1999).   Hadderton’s complaint that he did not receive an

evidentiary hearing in the district court is without merit, as he

did not show that he was entitled to file his “petition” in the

district court.    See Ellis v. Lynaugh, 873 F.2d 830, 840 (5th Cir.

1989).   The district court’s denial of relief is AFFIRMED.

     Hadderton has also moved for appointment of counsel on appeal,

has filed three requests for stays of the proceedings so that he

can supplement the record, has moved for this court to compel

discovery, and has requested an evidentiary hearing on appeal.

These motions are DENIED.

     AFFIRMED; MOTIONS DENIED.